            Case 1:21-cv-00175-RC Document 23 Filed 04/30/21 Page 1 of 3




    Emily C. Schilling (No. 490483)               Kristina (Tina) R. Van Bockern
    Holland & Hart LLP                            (Admission Application Pending)
    222 South Main Street, Suite 2200             Kristin A. Nichols
    Salt Lake City, UT 84101                      (Admission Application Pending)
    Ph. 801-799-5753 / Fax 202-747-6574           Holland & Hart LLP
    ecschilling@hollandhart.com                   555 Seventeenth Street, Suite 3200
                                                  Denver, CO 80202
    Hadassah M. Reimer                            Ph. 303-295-8000 / Fax 720-545-9952
    (Admission Application Pending)               trvanbockern@hollandhart.com
    Holland & Hart LLP                            kanichols@hollandhart.com
    25 South Willow Street, Suite 200
    Jackson, WY 83001
    Ph. 307-739-9741 / Fax 307-739-9744
    hmreimer@hollandhart.com

Attorneys for Proposed Defendant-Intervenor
NAH Utah, LLC


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    WILDEARTH GUARDIANS; and
    PHYSICIANS FOR SOCIAL
    RESPONSIBILITY,
                                                   Case No. 1:21-cv-00175-RC
          Plaintiffs.
                                                   NAH UTAH, LLC’S MOTION TO
    vs.                                            INTERVENE

    DEBRA A. HAALAND,1 Secretary, U.S.
    Department of the Interior; and U.S. BUREAU
    OF LAND MANAGEMENT,

          Defendants,

    and

    STATE OF WYOMING; and AMERICAN
    PETROLEUM INSTITUTE,

          Defendant-Intervenors.




1
 Pursuant to Fed. R. Civ. P. 25(d), Secretary of the Interior Debra A. Haaland has been
automatically substituted for former Secretary David L. Bernhardt.
          Case 1:21-cv-00175-RC Document 23 Filed 04/30/21 Page 2 of 3




       Pursuant to Rules 24(a)(2) and 24(b)(2) of the Federal Rules of Civil Procedure,

Applicant Defendant-Intervenor NAH Utah, LLC (“NAH Utah”) respectfully moves this Court

for leave to intervene, as a Defendant, in this case. This Motion is supported by the

accompanying memorandum of points and authorities and supporting declaration (attached

hereto as Exhibits 1 and 2, respectively). NAH Utah seeks leave to intervene in this action to

defend against all the claims asserted and relief requested as set forth in the Answer attached

hereto as Exhibit 3. A proposed order granting this Motion is attached hereto for this Court’s

convenience as Exhibit 4.

       Pursuant to Local Civil Rule 7(m), counsel for NAH Utah has consulted with counsel for

the Plaintiffs and the Defendants prior to filing this Motion to Intervene to ascertain these

parties’ respective positions. Counsel for Plaintiffs indicated that they take no position on the

Motion and reserve the right to file a response. Counsel for Federal Defendants indicated that

they take no position on the Motion. Counsel for Defendant-Intervenor State of Wyoming

indicated that the State does not object to the Motion. Finally, counsel for Defendant-Intervenor

American Petroleum Institute (“API”) indicated that API consents to the Motion.

       Accordingly, in light of the significant interests NAH Utah has at stake in this litigation,

NAH Utah respectfully requests that this Court grant its Motion to Intervene.

               Respectfully submitted this 30th day of April, 2021

                                              /s/ Emily C. Schilling
                                              Emily C. Schilling (No. 490483)
                                              Holland & Hart LLP
                                              222 South Main Street, Suite 2200
                                              Salt Lake City, UT 84101
                                              Ph. 801-799-5753 / Fax 202-747-6574
                                              ecschilling@hollandhart.com




                                                 1
              Case 1:21-cv-00175-RC Document 23 Filed 04/30/21 Page 3 of 3




                                         Hadassah M. Reimer
                                         (Admission Application Pending)
                                         Holland & Hart LLP
                                         25 South Willow Street, Suite 200
                                         Jackson, WY 83001
                                         Ph. 307-739-9741 / Fax 307-739-9744
                                         hmreimer@hollandhart.com

                                         Kristina (Tina) R. Van Bockern
                                         (Admission Application Pending)
                                         Kristin A. Nichols
                                         (Admission Application Pending)
                                         Holland & Hart LLP
                                         555 Seventeenth Street, Suite 3200
                                         Denver, CO 80202
                                         Ph. 303-295-8000 / Fax 720-545-9952
                                         trvanbockern@hollandhart.com
                                         kanichols@hollandhart.com

                                         Attorneys for Proposed Defendant-Intervenor
                                         NAH Utah, LLC


16578804_v1




                                           2
